Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 4-14, and 16-22 are presented for examination.

Claim Objections
Claim 21 is objected to because of the following informalities:  “have have” should have been “have” in line 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al (US Pub. 2012/01103521; hereinafter Branover) in view of Gloekler et al (US Pub. 2013/0145188; hereinafter Gloekler).

As per claim 1, Branover discloses an electronic device comprising: 

	a plurality of chiplets that are part of a multi-chip module, wherein at least two of the plurality of chiplets have different clock rates and at least one of the plurality of chiplets include a plurality of cores [Fig. 1; Core 11-1, 11-2, …, 11-N; para 0030; here Core 11-1 may be seen as a chiplet itself]; 

	a system thermal engine [Fig. 1; para 0037; a thermal control unit 21]; and 

	at least one processor, wherein the at least one processor is configured to cause the system thermal engine to: 

		monitor the plurality of chiplets [Fig. 1; para 0037; monitor temperature information received from each of the processing nodes 11 (Core 11-1, 11-2, …, 11-N)]; 

		determine that a first chiplet from the plurality of chiplets has reached a threshold temperature [Fig. 5; para 0038;thermal control unit 21 compares a reported temperature of a given processor core 11 to a threshold value]; and 

		reduce power to the first chiplet without reducing power to other chiplets in the plurality of chiplets [Fig. 5; para 0038; “If the temperature is greater than or equal to the threshold temperature, power management unit 20 may respond by performing a limited throttling of the reporting processor core 11.”; para 0043; “… the supply voltage received by each processor core 11 may be set and adjusted independently of the respective supply voltages received by other ones of processing nodes 11. Thus, operating point adjustments that include adjustments of an operating voltage may be selectively applied to each processor core 11 independently of the others.”].

	Though Branover does not specifically disclose regarding wherein at least two of the plurality of chiplets have different clock rates and at least one of the plurality of chiplets includes a plurality of cores, this is well known in the art. Gloekler (in the same field of endeavor) clearly discloses at least two of the plurality of chiplets having different clock rates [Fig. 2; para 0027, 0046 – 0047, 0052; each chiplet having its own clock frequency generation unit] and at least one of the plurality of chiplets includes a plurality of cores [Fig. 2; para 0014, 0052; chiplets with processor cores]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a thermal control of chiplets.


As per claim 7, Branover discloses at least one non-transitory machine readable medium comprising one or more instructions that, when executed by at least one processor, causes the at least one processor to: 

determine a workload to be executed by a plurality of chiplets, wherein the plurality of chiplets are part of a multi-chip module, wherein one or more of the plurality of chiplets includes a plurality of cores and at least two of the plurality of chiplets have different clock rates [Fig. 1; Core 11-1, 11-2, …, 11-N; para 0030; para 0044; types of workloads may be determined by power management unit 20]; 

monitor one or more resources to be used by the plurality of chiplets during execution of the workload [Fig. 1; para 0044, 0047; a computer-bounded workload or a memory-bounded workload]; 

determine that a first chiplet from the plurality of chiplets will consume one or more resources needed by a second chiplet during execution of the workload [Fig. 1; para 0044, 0047-0048, 0051, 0073, 0077, 0079; a computer-workload will use more power and/or a memory-bounded workload will access a memory more often]; and 

reduce power to the first chiplet without reducing power to other chiplets in the plurality of chiplets, wherein the power reduction to the first chiplet causes the first chiplet to not consume at least a portion of the one or more resources needed by the second chiplet during [Fig. 1; para 0043-0044, 0047-0048, 0051, 0073, 0077, 0079; reducing or adjusting power of a core independently of other ones].

	Though Branover does not specifically disclose regarding wherein at least two of the plurality of chiplets have different clock rates and at least one of the plurality of chiplets includes a plurality of cores, this is well known in the art. Gloekler (in the same field of endeavor) clearly discloses at least two of the plurality of chiplets having different clock rates [Fig. 2; para 0027, 0046 – 0047, 0052; each chiplet having its own clock frequency generation unit] and at least one of the plurality of chiplets includes a plurality of cores [Fig. 2; para 0014, 0052; chiplets with processor cores]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a thermal control of chiplets.


As per claim 17, Branover discloses a method comprising: 

monitoring a first chiplet and a second chiplet, wherein the first chiplet and the second chiplet are part of a multi-chip module that includes a plurality of chiplets, wherein at least one chiplet from the plurality of chiplets has a clock rate that is different from other chiplets in the plurality of chiplets and one or more of the plurality of chiplets includes a plurality of cores [Fig. 1; para 0037; monitor temperature information received from each of the processing nodes 11 (Core 11-1, 11-2, …, 11-N)]; 

[Fig. 5; para 0038;thermal control unit 21 compares a reported temperature of a given processor core 11 to a threshold value]; and 

reducing power to the first chiplet without reducing power to the second chiplet [Fig. 5; para 0038; “If the temperature is greater than or equal to the threshold temperature, power management unit 20 may respond by performing a limited throttling of the reporting processor core 11.”; para 0043; “… the supply voltage received by each processor core 11 may be set and adjusted independently of the respective supply voltages received by other ones of processing nodes 11. Thus, operating point adjustments that include adjustments of an operating voltage may be selectively applied to each processor core 11 independently of the others.”].

	Though Branover does not specifically disclose regarding wherein at least two of the plurality of chiplets have different clock rates and at least one of the plurality of chiplets includes a plurality of cores, this is well known in the art. Gloekler (in the same field of endeavor) clearly discloses at least two of the plurality of chiplets having different clock rates [Fig. 2; para 0027, 0046 – 0047, 0052; each chiplet having its own clock frequency generation unit] and at least one of the plurality of chiplets includes a plurality of cores [Fig. 2; para 0014, 0052; chiplets with processor cores]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a thermal control of chiplets.


As per claims 2 and 19, Branover discloses further comprising a first chiplet thermal engine, wherein the first chiplet thermal engine communicates a clock frequency value to the system thermal engine that will allow the first chiplet to operate without further exceeding the threshold temperature [Fig. 1, 5; para 0037-0038, 0043].

As per claims 4 and 20, Branover discloses wherein the threshold temperature is a thermal limit of the first chiplet and the threshold temperature is different than a thermal limit of a second chiplet from the plurality of chiplets [Fig. 5; threshold].


As per claims 5 and 10, Branover discloses wherein the first chiplet is a logic chiplet [Fig. 1].


As per claim 6, Branover discloses wherein the at least one processor is further configured to cause the system thermal engine to: determine that a second chiplet from the plurality of chiplets has reached a threshold temperature [Fig. 5; para 0038;thermal control unit 21 compares a reported temperature of a given processor core 11 to a threshold value]; and reduce power to the second chiplet without reducing power to the other chiplets in the plurality of chiplets [Fig. 5; para 0038; “If the temperature is greater than or equal to the threshold temperature, power management unit 20 may respond by performing a limited throttling of the reporting processor core 11.”; para 0043; “… the supply voltage received by each processor core 11 may be set and adjusted independently of the respective supply voltages received by other ones of processing nodes 11. Thus, operating point adjustments that include adjustments of an operating voltage may be selectively applied to each processor core 11 independently of the others.”].

As per claim 8, Branover discloses wherein one of the one or more resources needed by the second chiplet during execution of the workload is a power supply resource [Fig. 1; Vsupply].


As per claim 9, Branover discloses wherein the one or more instructions further cause the at least one processor to: determine that a third chiplet from the plurality of chiplets has reached a threshold temperature [Fig. 5; para 0038;thermal control unit 21 compares a reported temperature of a given processor core 11 to a threshold value]; and reduce power to the third chiplet without reducing power to the other chiplets in the plurality of chiplets [Fig. 5; para 0038; “If the temperature is greater than or equal to the threshold temperature, power management unit 20 may respond by performing a limited throttling of the reporting processor core 11.”; para 0043; “… the supply voltage received by each processor core 11 may be set and adjusted independently of the respective supply voltages received by other ones of processing nodes 11. Thus, operating point adjustments that include adjustments of an operating voltage may be selectively applied to each processor core 11 independently of the others.”].


As per claims 11 and 18, Branover discloses wherein the second chiplet is a graphics chiplet [Fig. 1; Graphics Processing Unit 14].


As per claim 21, Branover discloses wherein at least two of the plurality of chiplets in the multi-chip module have different sized process nodes [Fig. 1; or Gloekler disclosed Fig. 2].


As per claim 22, Branover discloses wherein the plurality of chiplets are connected using a die-to-die interconnect scheme [Fig. 1; or Gloekler disclosed Fig. 2].


Allowable Subject Matter
Claims 12-14 and 16 allowed.


Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-14, and 16-22 have been considered but are moot because the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited in the prior office action.